EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 5/20/2022. Currently, claims 1-18 are pending. No claims have been withdrawn, cancelled or added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/20/2022 has been entered.
The application has been amended as follows:

1. (Currently Amended) An operating room ceiling system, comprising:
a plurality of steel support frames;
a ceiling assembly having at least one light assembly and at least one diffuser assembly;
a first substantially hollow track assembly positioned fully above and distinct from the at least one light assembly and the at least one diffuser assembly in an interstitial space of an operating room for supporting medical equipment; and
at least one ventilation line positioned above the first substantially hollow track assembly,
wherein the first substantially hollow track assembly is configured to accept power cables, medical gas lines, and communication cables associated with positioned and re-positioned medical equipment,
wherein the ceiling assembly is on a first horizontal plane and the first substantially hollow track assembly is on a second horizontal plane.

7. (Currently Amended) The operating room ceiling system of claim 1, wherein the first substantially hollow track assembly and the second substantially hollow track assembly are  manufactured from plastic.  

8. (Currently Amended) The operating room ceiling system of claim 1, wherein the first substantially hollow track assembly and the second substantially hollow track assembly are  manufactured from metal.  

10. (Currently Amended) A pre-fabricated grid located above an operating room ceiling, comprising:
a ceiling assembly having at least one light assembly and at least one diffuser assembly;
a first substantially hollow track assembly positioned fully above and distinct from the at least one light assembly and the at least one diffuser assembly in an interstitial space of an operating room for supporting medical equipment;
at least one ventilation line positioned above the first substantially hollow track assembly; and
a modular steel track configured in a grid pattern connected to the first substantially hollow track assembly;
wherein the first substantially hollow track assembly is configured to accept power cables, medical gas lines, and communication cables associated with positioned and re-positioned medical equipment within the operating room,
wherein the ceiling assembly is on a first horizontal plane and the first substantially hollow track assembly is on a second horizontal plane.  

14. (Currently Amended) The pre-fabricated grid of claim 10, further comprising  a plurality of steel support frames comprising  a horizontal member and a plurality of vertical members.  

15. (Currently Amended) The pre-fabricated grid  of claim 11, further comprising a plurality of headed spikes mounted to at least one of the plurality of steel support frames for connecting the at least one steel support frame to a concrete beam.  

16. (Currently Amended) The pre-fabricated grid  of claim 10, wherein the first substantially hollow track assembly and the second substantially hollow track assembly are  manufactured from plastic.  

17. (Currently Amended) The pre-fabricated grid  of claim 10, wherein the first substantially hollow track assembly and the second substantially hollow track assembly are  manufactured from metal.  

18. (Currently Amended) The pre-fabricated grid  of claim 14, wherein the modular steel track is connected to a vertical member of the at least one of the plurality of steel support frames.

Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 5/20/2022, in light of the claim amendments filed on the same date are persuasive. Specifically, applicant’s argument is persuasive that the prior art of record, in particular Walters (US 9938724), Rosjo (US 5830058) and Cursetjee et al. (US 20110097986) do not teach or disclose, alone or in combination, inter alia a first substantially hollow track assembly being positioned fully above and distinct from the at least one light assembly and at least one diffuser assembly in an interstitial space of an operating room for supporting medical equipment, such that the ceiling assembly is on a first horizontal plane and the first substantially hollow track assembly is on a second horizontal plane, as recited in claims 1 and 10. The first horizontal plane of the ceiling assembly was treated as being positioned below the second horizontal plane of the first substantially hollow track assembly, as shown in applicant’s Figs. 6-7. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635